Citation Nr: 1602445	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-30 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and K.W.



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Appellant testified before the undersigned at an October 2015 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Appellant toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the undersigned held the record open for 30 days to allow the Appellant to submit additional evidence. A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.


FINDING OF FACT

The Veteran's death was not due to in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of death have not been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

July 2012 and January 2013 letters notified the Appellant of the elements of a Dependency Indemnity and Compensation (DIC) claim and the elements of service connection, and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and private medical records (PMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The December 2010 VA examiner reviewed the claims file and provided an opinion that is sufficiently clear to enable the Board to make a fully informed decision on the claim. The December 2010 VA examination report is adequate to decide the Appellant's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Appellant alleges that the Veteran's chronic obstructive pulmonary disease (COPD) was caused by asbestos exposure during service and led to his death. See November 2012 Substantive Appeal; October 2015 Hearing Transcript. The preponderance of the evidence is against the claim and the appeal is denied.

DIC benefits may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability. 38 U.S.C.A. § 1310 (West 2014). A veteran "dies of a service-connected disability" if the disability was the principal or a contributory cause of death. 38 C.F.R. § 3.312 (2015). The principal cause of death is when a "disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b). A contributory cause of death "contributed substantially or materially" to the death, combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

For claims of service-connection for asbestos-related disabilities, the Board must determine whether: 1) service records demonstrate that the claimant was exposed to asbestos during service; 2) the claimant was exposed to asbestos either before or after service; and 3) a relationship exists between any asbestos exposure during service and the claimed disease, keeping in mind the latency and exposure factors associated with asbestos-related claims. M21-1, VBA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsections (d) & (h) (December 13, 2005); see Ashford v. Brown, 10 Vet. App. 120, 124 (1997); Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). Entitlement to service connection for an asbestos-related disability does not require evidence showing an in-service incurrence of a disease or injury.

Asbestos is a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsection (a). Items such as steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire proofing materials, and thermal insulation commonly contain asbestos. The following occupations involve asbestos exposure: mining and milling, work in shipyards and with insulation, demolition (of old buildings) and construction, carpentry, manufacturing and servicing friction products (such as clutch facings and brake linings), and manufacturing and installing products such as roofing and military equipment. Id. at Subsection (f).
The inhalation of asbestos fibers can lead to the following asbestos-related diseases/abnormalities: fibrosis (especially interstitial pulmonary fibrosis (asbestosis)); tumors; pleural effusion and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). Id. at Subsection (b). This list of diseases/abnormalities is not comprehensive.

The latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of the disease. Id. at Subsection (d). The extent and duration of exposure to asbestos is not a factor in a claim of service connection; a disease can develop from brief exposure to asbestos.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. Id. at Subsection (e). Rating specialists must develop evidence of asbestos exposure, if any, before, during, and after service.

The Veteran died in late 2011. His death certificate identifies his cause of death as natural, but COPD is listed as "onset to death." 2011 Death Certificate. At the time of his death, service connection was in effect for bilateral hearing loss only.

The Veteran served as an Naval airman. Form DD 214. The RO noted that information from the Department of the Navy indicated that the risk of exposure to asbestos exposure in such circumstances was minimal.

Service treatment records reflect treatment for bronchopneumonia in service, but no diagnosis or treatment for COPD. See December 1960 STRs. A January 1963 Report of Medical Examination showed the Veteran had normal lungs and chest at separation. January 1963 Report of Medical Examination.

Post-service medical records reflect that in June 2010, the Veteran was admitted to the hospital with newly-discovered, severe COPD. He had a history of heavy smoking use, described as a 45-pack-year history, and had stopped smoking two weeks prior. July 2010 PMRs.

In December 2010, a VA examiner noted the Veteran reported a history of smoking one to one-and-a-half packs per day since the age of 20. The examiner diagnosed COPD with emphysema based on pulmonary function tests (PFTs), but noted there was no asbestosis since imaging did not show pleural plaques and the PFTs did not show restrictive ventilatory defects (RVDs). The examiner noted that asbestos exposure had been conceded and opined that COPD with emphysema was less likely as not caused by or a result of active duty. 

Significantly in making this determination, the examiner stated that COPD with emphysema was at least as likely as not caused by or the result of the Veteran's tobacco use. The examiner based her decision on medical literature review, medical records review, and clinical experience, noting that pulmonary diseases associated with asbestos exposure include asbestosis, pleural disease, and malignancies.

September 2011 PMRs included diagnostic imaging that showed multiple nodules predominantly on the right, severe emphysema, and biapical pleural thickening.

The Veteran's private physician submitted a statement opining that the Veteran's COPD at least as likely as not was caused by or a result of his military service. The physician stated the Veteran was on a ship with jet exhaust and had a smoking history, either of which can cause lung disease. The examiner further stated that the combination of the two likely led to the severity of the Veteran's COPD, but noted that he "cannot state that there is only one cause and it is likely 50/50 as to what has caused the damage." See Private Letter.

Although the Veteran was diagnosed with a respiratory disorder, the medical evidence does not associate the disorder with asbestos exposure. The December 2010 VA Examination Report constitutes probative evidence that weighs against entitlement to service connection for COPD due to in-service asbestos exposure. The examination was conducted by a medical doctor who based her opinion on a comprehensive review of the Veteran's medical history and current medical literature. The examiner further provided the opinion that the Veteran's COPD was not due to asbestos exposure, but rather was related to the Veteran's long history of heavy smoking.

In contrast, the private physician's statement lacks probative value. The statement largely summarizes the Veteran's contention that his COPD was due to service without providing an opinion with supporting rationale as to the exact cause of the Veteran's disorder. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008). Rather, the statement essentially stated that exposure to "jet exhaust" and smoking can both cause lung disease.

Further, the medical evidence does not indicate that the Veteran's COPD related to service independent of asbestos exposure. The Veteran's chest and lungs were normal at service separation. See January 1963 Report of Medical Examination. Moreover, to reiterate, the December 2010 VA examiner noted the etiology of the Veteran's COPD was his long history of smoking.

The Board has considered the Appellant's statements regarding the Veteran's COPD and in-service asbestos exposure. See October 2015 Hearing Transcript. These statements are outweighed by the December 2010 examiner's opinion that the Veteran did not have asbestos-related COPD or COPD that otherwise related to service. See December 2010 VA Examination Report. Whether the Veteran's COPD related to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, such a determination must be made by a medical professional with appropriate expertise. Id. Because the Appellant's statements are not based on medical training and/or experience, her assertions that his COPD related to service, to include in-service asbestos exposure, do not constitute competent evidence. The statements are outweighed by the examiner's opinion, which was rendered by a medical professional. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, the probative evidence of record does not establish that the Veteran's COPD was attributable to service, to include to in-service asbestos exposure.

The preponderance of the evidence is against the Appellant's claim. The benefit-of-the-doubt rule does not apply and service connection for cause of death is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


